Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 1, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151499 & (15)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151499
                                                                    COA: 325650
                                                                    Berrien CC: 2013-003008-FH
  MICHAEL DWAYNE BUTLER,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 5, 2015 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  VACATE the sentence of the Berrien Circuit Court and we REMAND this case to the
  trial court for resentencing. According to the Presentence Investigation Report and the
  sentencing transcript, the defendant was assessed 25 points on Offense Variable (OV) 13,
  MCL 777.43, based on out-of-state charges or accusations, but the record provides no
  facts in support of the score. Before any such alleged crimes may be used to score OV
  13, the prosecution must prove by a preponderance of the evidence that the crimes
  actually took place, that the defendant committed them, that they are properly classified
  as felony “crimes against a person,” MCL 777.43(1)(c), and that they occurred “within a
  5-year period” of the sentencing offense, MCL 777.43(2)(a). See People v Hardy, 494
  Mich 430 (2013).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 1, 2015
         a0624
                                                                               Clerk